Richard A. Boeckman Barton County Counselor 2200 Lakin, P.O. Drawer 459 Great Bend, Kansas  67530
Dear Mr. Boeckman:
You request our opinion regarding the appropriate county of registration in two specific instances, one involving joint or common ownership of a vehicle where one owner of record resides in one county and the other owner of record resides in another county, and the other involving sole ownership where the owner of record resides in one county but the person using the vehicle resides in another.
Attorney General Opinion No. 92-50 concluded that "K.S.A. 8-129
provides to persons required to register in this state a possible option as to the county in this state with which the person may register."  Pursuant to K.S.A. 8-129, the owner of a vehicle may register it in either the county in which the owner resides, if the owner resides in Kansas, or in the county in which the owner
has a bona fide place of business in Kansas, but only if the subject vehicle is garaged in that county for a period exceeding 90 days.  Attorney General Opinion No. 94-61 pointed out that the term "owner" as used in the vehicle registration statutes is defined in K.S.A. 1994 Supp. 8-126(n) and generally means the person who holds the legal title of a vehicle.  Thus, in answer to your second question, a vehicle titled to a person residing in one county but used by someone residing in another county should be registered in the Kansas county where the record owner resides, or in any county where the record owner has a bona fide place of business if the business was not established for that purpose and the vehicle is garaged there in excess of 90 days.  Residence of the owner may be determined by reference to K.S.A. 8-1,138.
With regard to your other inquiry, the statutes do not specify which Kansas county in which a vehicle must be registered if there is more than one record owner and the owners reside in different counties.  It is therefore our opinion that the owners may choose any county in which one of the owners of record resides or has a place of business meeting the statutory requirements.  [While K.S.A. 8-129 is not itself a tax statute, it is determinative of where motor vehicle taxes are to be paid, K.S.A. 79-5106, and thus, in our opinion, should be strictly construed in favor of the taxpayer.  See Executive Aircraft Consulting, Inc. v. City ofNewton, 252 Kan. 421 (1993)].
In conclusion, vehicles may be registered in either the Kansas county where the owner of record resides or, under certain conditions, the Kansas county where the owner of record has a bona fide place of business.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Julene L. Miller Deputy Attorney General
CJS:JLM:jm